Citation Nr: 1515799	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for arthritis of the left leg.

4.  Entitlement to service connection for arthritis of the right leg.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

7.  Entitlement to an increased rating for the residuals of a shell fragment wound to the left knee and leg, currently rated as 10 percent disabling.

8.  Entitlement to an increased compensable rating for the residuals of a shell fragment wound to the 4th and 5th fingers of the left hand.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, with awards and decorations to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified before the Board at a hearing held via videoconference.

At his hearing, the Veteran testified as to the issue of service connection for arthritis of the left leg.  However, a statement of the case has not been issued with respect to that claim and it is remanded to the RO for further adjudication in that respect.  

The issues of whether new and material evidence has been received to reopen the previously denied claim for service connection for arthritis of the left leg, entitlement to service connection for a bilateral foot disability, and entitlement to an increased rating for a shell fragment wound to the left knee and leg and to the 4th and 5th fingers of the left hand, and for a TDIU, are in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder disability was denied in February 1997 and January 2001 Board decisions.  Those decisions are final.

2.  Evidence added to the record since the last final 2001 Board denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left shoulder disability.

3.  The claim for service connection for a low back disability was denied in February 1997 and January 2001 Board decisions, and a May 2005 rating decision.  Those decisions are final.

4.  Evidence added to the record since the last final May 2005 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

5.  The Veteran does not have a current diagnosis of a right leg disability.

6.  Throughout the pendency of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The February 1997 and January 2001 Board decisions that denied service connection for a left shoulder disability are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The February 1997 and January 2001 Board decisions, and May 2005 rating decision, that denied service connection for a low back disability are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The requirements for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claims to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012). 

Notice for the Veteran's claims was provided in a letter dated in November 2010.  In May 2011, following such notice, a rating decision was issued denying the claims on appeal.  That denial was continued most recently in a March 2013 statement of the case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A VA examination or opinion has not been obtained in this case with regard to the low back and left shoulder disabilities, however, because the Board finds that new and material evidence has not been submitted to reopen these claims.  Thus, the duty to assist to obtain a medical examination has not been triggered.  With regard to the claim for service connection for a right leg disability, the Veteran has made no assertions as to how his contended right leg disability, claimed as arthritis of the leg, is related to his service or a service-connected disability.  The evidence does not demonstrate or suggest the diagnosis of a right leg disability.  Accordingly, as the threshold criteria, that of a diagnosed disability, has not been met, the Board finds that a VA examination is not warranted with respect to that claim.  With regard to the claim for an increased rating for PTSD, a VA examination was obtained in April 2011, and the evidence does not suggest that the Veteran's PTSD has worsened to meet the 100 percent criteria such that a new VA examination would be warranted with respect to that claim, as explained in detail below.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis

New and Material Evidence

The Board denied the Veteran's claims of entitlement to service connection for a left shoulder disability and a low back disability in February 1997 and January 2001 decisions, and the RO declined to reopen the previously denied claim for service connection for a low back disability in May 2005.  Those decisions are final.

Although the RO determined in a May 2011 rating decision that new and material evidence sufficient to reopen the claims had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in October 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board finds that new and material evidence has not been received to reopen the claims for service connection for a left shoulder disability and a low back disability.  

The Veteran contends that he injured his left shoulder and low back at the same that that he suffered from a shell fragment wound in service, or that his left shoulder and low back disability were caused or aggravated by his service-connected left knee and leg disability.

In February 1997, the Board denied the claim for service connection for a low back disability finding that although the service treatment records showed an isolated instance in which the Veteran was diagnosed with chronic lumbosacral back pain, no back pain or disability was reported or diagnosed on discharge from service or for many years following service separation.  The first indication of a low back disability was in 1993, more than 20 years following service separation.  Accordingly, because the evidence weighed against a finding of a diagnosed, chronic low back disability in service, including as due to the shell fragment wound, and because there was no diagnosis of a low back disability for decades following service separation, service connection for a low back disability was denied.  

The February 1997 Board decision also denied the claim of entitlement to service connection for a left shoulder disability finding no indication of a left shoulder disability in service or indication of a current diagnosis of a left shoulder disability.

In January 2001, the Board declined to the reopen the claims, finding that newly submitted evidence was duplicative of that previously submitted, in that the new evidence only showed treatment for an ongoing low back disability and did not show a current diagnosis of a left shoulder disability.  There was no medical nexus relating the Veteran's low back disability or left shoulder disability to his service or to his service-connected left leg and knee disability.

Finally, in May 2005, the RO declined to reopen the previously denied claim for service connection for a low back disability because the newly received evidence demonstrated only an ongoing diagnosis of a low back disability, but did not link that disability to service or to the service-connected left leg and knee disability.

Since he filed his claim to reopen, the Veteran has submitted his contentions that his low back and left shoulder were injured in service when he was hit with shrapnel.  He contends that he fell onto his back and injured his left shoulder.  He also contends that his current low back disability was cause or aggravated by his service-connected left knee and leg disability in that when he injured his low back in 2003, it was because his left leg was weak and gave out.  In February 2015, he submitted x-rays of his spine and shoulder in support of his claims.  He has also submitted an August 2011 statement from his chiropractor stating his current low back diagnosis.

However, the Board finds that new and material evidence has not been received in this instance.  The x-rays received in February 2015 are not accompanied by a diagnosis of a shoulder or back disability, nor do they demonstrate that the Veteran injured his back or shoulder in service or that those disabilities are due to a service-connected disability.  They additionally do not demonstrate continuity of symptoms since service.  The same is true with regard to the August 2011 chiropractor record.  The Veteran's lay contentions, and his families contentions, are duplicative of those already proffered at the time of the previous denials.  Newly received evidence does not otherwise demonstrate or suggest that the Veteran injured his back or left shoulder at the time that he incurred a shell fragment wound in service, does not demonstrate continuity of symptoms since service, and does not present a medical nexus.  Nor does the new evidence relate the Veteran's disabilities to his service-connected left knee and leg disability.  Significantly in this case, the Veteran's contentions as he has set forth during the appeal period are the same as he has previously set forth at the time of the previous final Board decisions and rating decision.   New contentions or alternative theories of entitlement have not been submitted.  Thus, the Board finds that the elements necessary to reopen the claim have not been presented such that the duty to assist would be triggered, and the claims must be denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

 The service treatment records are negative for any indication of a right knee/leg injury or disability. 

The post-service treatment records are also negative for any indication of a right knee/leg disability.  To that extent, the Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, while the Veteran has complained of knee and leg pain, there is no indication of a diagnosed right knee/leg disability.  Accordingly, service connection for a right knee disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Finally, while the Veteran is competent to describe his right knee pain, he is not competent to opine on complex medical questions, such as the diagnosis of a right knee disability.  Such determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the contended right knee/leg disability.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's PTSD is currently rated as 70 percent disabling throughout the appeal period.  Under the criteria pertaining to PTSD, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 , (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

 A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242-244.  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

In this case, after reviewing the evidence of record, the Board finds that an increased rating is not warranted during the appeal period.  At no time has there been any finding that the Veteran has suffered from gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Moreover, he has not been found to suffer from total social or occupational impairment.

In February 2011, the Veteran's VA social worker submitted a statement that the Veteran had chronic PTSD symptoms, including severe depression and significant social and occupational problems.  He had profound difficulty in managing daily functioning secondary to his PTSD symptoms.  His current treatment included medication and individual and group therapy.  He suffered from intrusive thoughts, nightmares, severe anxiety, exaggerated startle response, social withdrawal, depression, chronic insomnia, isolation, irritability, poor concentration, and occasional flashbacks and feeling powerless and hopeless in his life.  He was encouraged to request a 100 percent rating for his PTSD.

However, on April 2011 VA examination, the Veteran's symptom presentation was less severe.  The Veteran reported that his mood had stabilized with medication.  He reported that when he felt depressed, he would seclude himself.  His appetite was pretty good.  He had not current suicidal ideation, intent, or plan.  He reported that he had been previously terminated from his employment due to an instance in which the police had had to be called.  He had been married for 41 years and stated that his wife was his partner.  He had two daughters with whom he had a good relationship.  He was comforted by his pets.  He was in contact with his brother and mother.  He would socialize with a few buddies in the mornings.  For leisure, he "messed" with old cars, did gardening, and small repairs.  Mental status examination resulted in a finding of moderate impairment with regard to psychosocial functioning.  He presented appropriately dressed and casually groomed, his psychomotor activity was unremarkable, and his speech and attitude were within normal limits.  His affect was constricted and his mood was depressed.  He was intact in all spheres and his thought process and content were unremarkable.  He understood the outcome of his behavior.  He reported sleep disruption nightly and felt tired during the day.  He stated that he paced the driveway at times.  He denied any physical altercations.  The examiner diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 52.  The examiner opined that the Veteran's psychosocial impairment was at least partially due to his PTSD.  The Veteran was terminated from his job in early 2011 following a verbal altercation.  The examiner concluded that the Veteran might be moderately impaired by his psychosocial functioning, but the examiner could not state that the Veteran was unemployable solely due to his PTSD symptoms.  The effects of his PTSD were concluded to fit within the diagnostic criteria that contemplated a 50 percent rating.

In August 2011, the Veteran's wife stated that the Veteran was depressed most of the time and that he had stated that he wished he could just die.  When he lost his job, he had threatened to kill a coworker and had been escorted off of the company premises.

At his 2015 hearing, the Veteran stated that he was easily angered and frustrated.  He could deal with other veterans.  His relationship with his wife and daughters was sometimes good, and sometimes bad.  He received treatment every three months. He felt that his PTSD prevented him from working.  His daughter stated that he would keep to himself and he would talk to himself sometimes in the backyard.  The Veteran reported that he tended to stay at home and had a habit of pulling on his hair.

When reviewing this evidence, the Board finds no indication that the Veteran meets the criteria for an increased 100 percent rating.  Notably, mental status examination in 2011  demonstrated orientation in all spheres, appearance within normal limits, and no indication of delusions or hallucinations.  His thought process and communication was described as within normal limits.  The record does not indicate suicidal attempts.  He has been able to care for his activities of daily living.  He has been able to maintain a successful marriage and has family relationships.  He does pursue hobbies and, though has isolative tendencies, is able to communicate outside of the home.  It is clear that the Veteran does not suffer from total social and occupational impairment in this case, as none of the symptoms contemplated by a 100 percent rating are shown.  While the Veteran was involved in an verbal altercation with an employee and terminated from his job prior to the appeal period, during the appeal period, there is no indication of persistent anger so as to harm other individuals.   He has not endorsed any problems with memory.  The 2011 VA examiner did not find any indication of total occupational or social impairment, and while the Veteran's social worker did state such, symptoms consistent with a higher 100 percent rating were not noted by the social worker, and none were noted during the Veteran's 2015 hearing before the Board.  In this case, the Board finds that the 2011 VA examination is more probative and persuasive than the 2011 VA social worker note, as, unlike the VA social worker note, the VA examination included a comprehensive mental status examination and psychiatric testing.  Accordingly, as the weight of the probative evidence is against the claim, the claim for increased rating for PTSD must be denied.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's PTSD has not resulted in total social and occupational impairment.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a low back disability is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a left shoulder disability is denied.

Service connection for arthritis of the right knee and leg is denied. 

An increased rating for PTSD is denied.


REMAND

With regard to the claims for increased ratings for a shell fragment wound to the left knee and leg and to the 4th and 5th fingers of the left hand, the most recent VA examinations were conducted in 2006, and are now considered to be too remote to decide the claims, in light of the Veteran's contentions that those disabilities have increased in severity.  Accordingly, new VA examination should be obtained.

With regard to the Veteran's claim for a TDIU, the Veteran contends that he is unemployable due to his PTSD and his physical disabilities.  While an opinion with regard to his effect of his PTSD on his employability has been obtained, in light of the remand with regard to his physical disabilities, further opinion with regard to whether his service-connected physical disabilities impact on his employability should also be obtained.

With regard to the Veteran's claim for service connection for a bilateral foot disability, at his hearing, the Veteran stated that he suffered from fungus of the feet that began while serving in Vietnam.  He also stated that he had a current diagnosis of hammertoes.  The identified records of diagnosis and treatment for a foot disability have not yet been obtained, and such attempts should be made on remand.

Finally, a statement of the case should be issued with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the left knee.  In that regard, the Board interprets the Veteran's February 2012 correspondence, at which time he filed a claim for service connection for arthritis of the legs, as a notice of disagreement with respect to the August 2011 rating decision that determined that new and material evidence had not been received to reopen the previously denied claim for service connection for arthritis of the left knee.  Specifically, the Veteran has clarified, on his March 2013 Form 9 and at his hearing, that he wishes for service connection to be established for his left knee arthritis, rather than for right knee arthritis.  Thus, in order to facilitate the Veteran's request, a statement of the case should be rendered with respect to the left knee, as none yet has been created.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for his contended bilateral foot disability, claimed as foot fungus and hammertoes, since service.  After securing the necessary release, take all appropriate action to obtain these records.

2  After completion of the foregoing, schedule the Veteran for a VA examination ascertain the current severity of the residuals of a shell fragment wound to a) his left leg and knee and b) his 4th and 5th fingers of the left hand.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left leg and left hand disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities (PTSD, residuals of shell fragment wounds to the left knee and leg and 4th and 5th fingers of the left hand) have affected his ability to work by assessing his occupational and functional impairment, if any.

The examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

4.  If, and only if, treatment records are obtained that demonstrate a diagnosis of a foot disability, to include a foot fungus, schedule the Veteran for a VA examination.  The examiner should review the claims file and provide a detailed rationale for the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current foot disability, to include a fungus of the foot or hammertoes, that was caused or aggravated by his service, including his service in Vietnam?

5.  Issue a statement of the case with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the left knee and leg.  Only if the appellant completes an appeal as to this issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

6.  Then, readjudicate the claims of whether new and material evidence has been received to reopen the previously denied claim for service connection for arthritis of the left leg, entitlement to service connection for a bilateral foot disability, entitlement to an increased rating for a shell fragment wound to the left knee and leg and to the 4th and 5th fingers of the left hand, and for a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


